DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/26/2021 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 35-36, and 38-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ness et al. (US 2012/0190033).

Regarding claim 1 Ness et al. discloses a system for producing a serial flow emulsion comprising
(i)    an intake system to sequentially transport a plurality of separate samples or portions of samples from a series of sample containers; (See Ness Fig. 2 wherein an intake system comprises a tube 82 to sequentially transport a plurality of separate samples from a series of sample containers 88)

(iii)    an injector positioned between the intake system and the process system, wherein the injector is configured to be in fluid communication with the intake system, or to be in fluid communication with the process system, but not both simultaneously. (See Ness Fig. 2 wherein an injector comprising tube 136 is positioned between the intake and process system and is configured to be in fluid communication with the intake system or the process system but not both simultaneously, i.e. valve 102 allows communication of the injector with the intake or process system but not both simultaneously.)

Regarding claim 35 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein the intake system comprises
(a)    a first source of a first fluid, and a first intake conduit that is in fluid communication between the first source of the first fluid and a first injector conduit when the injector is in a first configuration, and
(b)    a second source of a second fluid and a first process conduit that is in fluid communication between the second source of the second fluid and the first injector conduit when the injector is in a second configuration,
wherein the first and second sources of fluid and the first and second fluids are different. (See Ness Fig. 2 wherein there is a first source 86 of a first fluid 84 and a first intake conduit 82 in communication with a first injector conduit 136 in a first configuration and a second source 114 of a second fluid 112 that is in fluid communication with the first injector conduit in a second configuration.)

Regarding claim 36 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein the first and second fluids are substantially immiscible. (See Ness [0036] wherein the first and second fluid are immiscible)

Regarding claim 38 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein the partitioner is configured to be electrically ground for at least part of the time. (See Ness Fig. 2 wherein the partitioner is fully configured to be electrically grounded, i.e. such as by connecting it to a ground wire, for at least part of the time.)
Such limitations are directed to intended uses of the claimed device which do not define structural elements which differentiate the claimed invention from the cited prior art as the cited prior art is fully capable of being utilized in such a manner. See MPEP 2114.

Regarding claim 39 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein the partitioner comprises a first partitioner inlet configured to be fluidly connected to the injector and a second partitioner inlet fluidly connected to a source of a fluid substantially immiscible with the samples. (See Ness Fig. 2 wherein the partitioner includes a fist partitioner inlet at 90 fluidly connected injector and a second partitioner inlet at 110 fluidly connected to a source of fluid 112 which is immiscible with the samples, i.e. oil is immiscible with the sample.)






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


31 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness et al. (US 2012/0190033) as applied to claims above.

Regarding claim 31 it is noted that Ness discloses all the claim limitations as set forth above and wherein the partitioner is configured to produce partitions of an average volume but does not specifically disclose the volume being 0.05-50 nL.
Such a modification would have required a mere change in size of the device which would have been obvious to one of ordinary skill in the art at the time of filing because A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).


Regarding claim 41 Ness discloses all the claim limitations as set forth above as well as the device wherein an opening of the first intake conduit is positioned to be immersed in the first fluid to create a fluid connection for flow of the first fluid into the first injector conduit, wherein a major dimension of the opening of the first intake conduit is less than a characteristic dimension of any other conduit in the apparatus. (See Ness Fig. 7 wherein the intake conduit is positioned to be immersed in the first fluid 86 to create a fluid connection and a major dimension of the opening of the intake conduit is reduced in diameter than other conduits in the apparatus, i.e. tip 252 with opening has a smaller diameter than the other tube sections.)
.

Claims 2-5 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness et al. (US 2012/0190033) as applied to claims above, and further in view of Ness et al. (US 2017/0144116 herein referred to as Ness ‘116).

Regarding claims 2-3 Ness discloses all the claim limitations as set forth above as well as the device and method being utilized to perform PCR but does not specifically disclose the use of a reactor.

 wherein the reactor comprises a conduit fluidly connected to the partitioner through which partitions flow, wherein the reactor comprises at least two different thermal zones, and wherein the conduit repeatedly contacts the at least two different thermal zones. (See Ness ‘116 Fig. 74  and [0703] wherein the thermal cycler, i.e. reactor, includes a conduit provided in groove 3216 which repetedly contacts at least two thermal zones, i.e. 3204,3206,3208.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide a reactor and perform flow therethourgh as described by Ness ‘116 in the device/method of Ness because such a reactor is known in the art to be provided in such fluid flow devices and such a reactor allows one to effectively and efficiently perform PCR as would be desirable in the device of Ness.

Regarding claim 4 modified Ness discloses all the claim limitations as set forth above as well as the device further comprising a detector fluidly connected to the reactor to detect a characteristic of one or more of the partitions. (See Ness Fig. 2 wherein a detector 94 is fluidly connected to the reactor to detect a characteristic of the partitions.)




Regarding claim 42 modified Ness discloses all the claim limitaitons as set forth above as well as the device wherein the interrogation region comprises a wall wherein the transmittance of electromagnetic radiation in the range of wavelengths emitted by at least one component of a partition is the same or substantially the same around the circumference of the interrogation region. (See Ness Fig. 2 wherein the interrogation region has a wall formed from the same material, i.e. it has the same transmittance around the circumference of the interrogation region)

Claims 7, 29, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness et al. (US 2012/0190033) as applied to claims above, and further in view of Bharadwaj et al. (US 10,357,771).

Regarding claims 7 and 32-33 Ness discloses all the claim limitations as set forth above but does not specifically disclose the materials which form the inner surfaces of the conduits and partitioner.



It would have been obvious to one of ordinary skill in the art at the time of filing to form all the conduits of Ness from a fluoropolymer having a hydrophobic property as described by Bhardwaj et al. because such polymer surfaces enhance fluid flow within the device as would be desirable in the device modified Ness.

Regarding claim 29 modified Ness discloses all the claim limitations as set forth above as well as the device wherein the interrogation region has a cross-sectional area equal to or less than 50% of the average spherical cross-sectional area of the partitions. (See Ness Fig. 2 wherein the interrogation region has a cross sectional area equal to the  average spherical cross-secitonal area of the partitions.)
Furthermore it is noted that such limitations are directed to materials worked on by the device, i.e. the size of the partitions, and the size of the interrogation region is fully capable of having the claimed dimensions relative to the partitions, i.e. material worked on, if such sized partitions are provided. See MPEP 2115.


Regarding claim 34 modified Ness discloses all the claim limitations as set forth above as well as the device wherein the second fluid comprises a fluorinated oil. (See Ness [0036] wherein the second fluid comprises fluorinated oil)

Claims 6, 27-28,  30 and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness et al. (US 2012/0190033)  in view of Ness et al. (US 2017/0144116 herein referred to as Ness ‘116). as applied to claims above, in view of  Li (US 2008/0070311) and further in view of Ness et al. (US 8,730,497 herein referred to as Ness ‘479).



Ness does not specifically disclose wherein the detector is configured to modulate output of the source of electromagnetic energy by a carrier periodic function, to multiply the signal of the detection element by the carrier periodic function and to integrate the resultant product over multiple periods of the carrier periodic function, i.e. perform lock-in amplification.

Li et al. discloses a device for detecting fluid droplets of a sample and wherein a detector utilizes lock-in amplification to maximize signal to noise ratio. (See Li Abstract and [0090])

It would have been obvious to one of ordinary skill in the art at the time of invention to utilize lock-in amplification in the detector of Ness as described by Li because such a lock-in amplification is known in the art of sample detection and such a detection scheme allows a maximization of signal to noise ratio as would be desirable in the device/method of Ness.



Ness does not specifically disclose an optical restriction.

Ness ‘479 disclose a device for detecting droplets of sample materials flowing in a stream of immiscible fluid within a channel and wherein there is an interrogation region of the channel and a light source and a detector wherein there is an optical restriction, i.e. aperture, positioned between the interrogation region and the detection element that blocks light. (See Ness ‘479 Fig. 2 and Col 7 Lines 20-53 wherein collection optics 90 placed between an interrogation region and a detector include various light blocking/ filtering elements, i.e. optical restrictions.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide an optical restriction in the device of Ness as described by Ness ‘479 because such optical restrictions prevent unwanted light from being detected thus ensuring more effective and accurate detection as would be desirable in the device of Ness.


Regarding claims 28 and 30 modified Ness discloses all the claim limitations as set forth above as well as the device wherein the interrogation region has a cross-sectional area equal to or less than 50% of the average spherical cross-sectional area of the partitions. (See Ness Fig. 2 wherein the interrogation region has a cross sectional area equal to the  average spherical cross-secitonal area of the partitions.)
 Furthermore it is noted that such limitations are directed to materials worked on by the device, i.e. the size of the partitions, and the size of the interrogation region is fully capable of having the claimed dimensions relative to the partitions, i.e. material worked on, if such sized partitions are provided. See MPEP 2115.


Regarding claims 43-44 modified Ness discloses all the claim limitations as set forth above as well as the device wherein the interrogation region comprises a wall wherein the transmittance of electromagnetic radiation in the range of wavelengths emitted by at least one component of a partition is the same or substantially the same around the circumference of the interrogation region. (See Ness Fig. 2 wherein the interrogation region has a wall formed from the same material, i.e. it has the same transmittance around the circumference of the interrogation region)

Allowable Subject Matter
37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799